PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ANX_03_NA_NA_EN.txt. 103

ANNEX 3.

LETTER FROM THE BRITISH GOVERNMENT TO THE
SECRETARY-GENERAL OF THE LEAGUE OF NATIONS.

Foreign Office, S.W.1, April roth, 1031.
Sir,
I am directed by Mr. Secretary Henderson to request that

you will insert in the agenda of the Sixty-Third Session of
the Council of the League of Nations the following item:

‘“‘Austro-German Protocol for the establishment of a Customs
Union.”

2. The Members of the Council, whose attention has
doubtless been drawn to the above Protocol, will probably
be aware that doubts have been expressed whether the
régime which it contemplates would be compatible with the
obligations of the Austrian Government under the Protocols
of October 4th, 1922.

3. Seeing that the last named Protocols were negotiated
under the auspices of the Council, His Majesty’s Government
in the United Kingdom consider it of the highest importance
that all such doubts as have been expressed should be
. cleared up at ‘the earliest possible moment, and with this
object they think it appropriate that the matter should be
examined by the Council itself. ~

(Signed) ORME SARGENT.

70
